Ginn, J.
Whether the trial court erred in giving the instructions, above quoted, is the matter for our determination. Defendant complains that plaintiffs ’ instruction number 6, above set out, is faulty, in that it assumes the power, or authority, of Glover Brothers, to revoke or rescind the trade with Adams & Hudson, while this was a fact in issue to be submitted to the decision of the jury. And in the second place defendant insists that plaintiffs’ instruction number 6 and defendant’s number 4, contained in the foregoing statement of the case, are inconsistent and •conflicting, such as to confuse or mislead the jury.
If plaintiffs ’ number 6 is to be considered alone, without any reference to other parts of the court’s charge *531to the jury, it might be subject to the criticism urged by defendant, but taken along with defendant’s instruction number 4, it is reas onably sure that the jury could not have been mislead.
The instructions given by the court are all to be taken together as comprising the law of the case, and, if considered together, they fairly present the issues to the jury, and in such way as to be understood by men •of common understanding, it is all that is required. Owens v. Railroad, 95 Mo. 181; Karle v. Railroad, 55 Mo. 482.
There is no dispute as to the fact that Glover Brothers were the agents of the defendants, but the extent of their powers was the issue, and by the instructions given the jury were advised that unless such agents were authorized by defendant “to break off said sale •or exchange” the finding should be for the defendant.
As to whether or not “declaring the trade off,” or rescinding the same, was by sanction of the defendant, and by his authority, the jury found in the affirmative, and there is evidence sustaining such finding.
There is one patent circumstance, that, with other matters, no doubt impressed the jury with such conviction, and that was the fact that defendant promptly returned the deed to the Boonville property in pursuance of the arrangement made for rescission of the trade by his agents, Glover Brothers.
We see no error justifying a reversal and the judgment therefore of the circuit court is affirmed.
The other judges concur.